DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 01/24/2022. Claims 1-20 are considered in this office action. Claims 1, 11, and 16 have been amended. Claims 1-20 are pending examination. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references teach the newly amended limitations of the independent claims

Regarding Applicant’s argument A. that none of the cited references teaches the newly amended limitations of the independent claims, Examiner respectfully disagrees. Cited reference James teaches an attention-evaluation processing module combines data from environmental sensors and driver monitor sensors and evaluates whether the driver has given sufficient attention to each potential hazard, and the output may comprise a set of warnings about potential hazards where the warnings are selected according to the level of driver awareness, and a fixation time greater than a predetermined threshold (James, Par. [0018] lines 1-7 and Par. [0051] 4-6). The attention-evaluation module identifies a plurality of categories of hazards including perceived hazards, unperceived hazards, and insufficiently perceived hazards where a fixation time is above a first threshold required for awareness of hazard existence but below a second threshold required for complete perception to fully appreciate the hazard; and detection degree is thresholded into two states such as “sufficiently perceived” and “insufficiently perceived”, which may then be used in an equivalent manner as perceived and unperceived (implying a hazard can be identified as perceived or unperceived based on a first fixation time threshold, and if identified as perceived, it can be further identified as sufficiently perceived or insufficiently perceived based on a second fixation time threshold) (James, Par. [0083] lines 12-19 and Par. [0084] lines 4-8). If the system determines that the driver is unaware of a hazard, the system can respond by alerting the driver (weak intervention initiated as a first action when the attention-evaluation module identifies an insufficiently perceived hazard according to the fixation time being above the first threshold but below the second threshold), and/or planning or executing safe trajectories in real time (strong intervention initiated as a second action when the attention-evaluation module identifies an unperceived hazard according to the fixation time being below the first threshold) (James, Par. [0096] lines 1-4). Therefore, Examiner maintains that the currently cited references teach all of the newly amended limitations of the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (US 2011/0169625 A1) in view of Sisbot et al. (US 2016/0063761 A1).
Regarding claim 1, James teaches “A computer-implemented method for blended autonomous driving (Par. [0022] lines 1-2 teaches a method for assisting safe operation of a vehicle by a driver), the method comprising: receiving vehicle environment data associated with a vehicle (Abstract lines 2-3 teaches an environment sensor system detecting hazards within the vehicle environment); receiving driver data associated with a driver of the vehicle (Abstract lines 3-4 teaches a driver monitor providing driver awareness data such as a gaze track); analyzing the driver data to determine a driver alertness level (Par. [0013] lines 1-4 teaches the driver monitor using computer vision algorithm based driver monitoring to detect driver problems such a lack of attention); analyzing the vehicle environment data to identify a potential event (Par. [0011] lines 3-6 teaches the environment sensor system includes a processing module receiving the sensor signals and detecting one or more hazards (potentials events) within the environment); and initiating a first action for the potential event based on a determination that the driver alertness level is below a threshold, wherein the first action comprises a weak intervention; initiating a second action, wherein the second action comprises a strong intervention (Par. [0018] lines 1-7 teaches an attention-evaluation processing module combines data from environmental sensors and driver monitor sensors and evaluates whether the driver has given sufficient attention to each potential hazard, and the output may comprise a set of warnings about potential hazards where the warnings are selected according to the level of driver awareness; Par. [0051] 4-6 teaches a fixation time greater than a predetermined threshold is required for a person to be aware of a hazard; Par. [0083] lines 12-19 and Par. [0084] lines 4-8 teaches the attention-evaluation module identifies a plurality of categories of hazards including perceived hazards, unperceived hazards, and insufficiently perceived hazards where a fixation time is above a first threshold required for awareness of hazard existence but below a  (implying a hazard can be identified as perceived or unperceived based on a first fixation time threshold, and if identified as perceived, it can be further identified as sufficiently perceived or insufficiently perceived based on a second fixation time threshold); and Par. [0096] lines 1-4 teaches if the system determines that the driver is unaware of a hazard, the system can respond by alerting the driver (weak intervention initiated as a first action when the attention-evaluation module identifies an insufficiently perceived hazard according to the fixation time being above the first threshold but below the second threshold), and/or planning or executing safe trajectories in real time (strong intervention initiated as a second action when the attention-evaluation module identifies an unperceived hazard according to the fixation time being below the first threshold))”, however James does not explicitly teach “wherein the vehicle environment data comprises weather data and traffic data accessed from an outside server”; initiating the first action for the potential event “further based on the weather data and traffic data”; “determining a new driver alertness level responsive to initiating the first action”; and initiating a second action “for the potential event based on a determination that the new driver alertness level is below the threshold”.
wherein the vehicle environment data comprises weather data and traffic data accessed from an outside server (Par. [0016] lines 12-15 teaches a system that includes a traffic server for providing traffic data and a weather server for providing weather data)”; initiating the first action for the potential event “further based on the weather data and traffic data (Par. [0071] lines 1-3 and Par. [0074] line 7 to Par. [0075] line 7 teaches a danger index for an object is determined based on vehicle data and object data including a combination of information including weather data and category data that indicate weather and road conditions; Par. [0096] lines 2-8 teaches the object data includes X2V data and can include traffic information; and Par. [0098] lines 2-6 teaches a display modality for a graphic representing the object is determined based on the danger index and on how long the user saw the object)”; “determining a new driver alertness level responsive to initiating the first action”; and initiating a second action “for the potential event based on a determination that the new driver alertness level is below the threshold (Par. [0024] lines 2-10 teaches a safety application receives object data from a sensor, determines a path of the vehicle, and estimates a danger index for the object based on the vehicle data and the object data; Par. [0025] lines 1-7 and Par. [0026] lines 1-2 teaches the safety application detects a user’s gaze an determines whether the user sees the object based on the user’s gaze, and if the user does not see the object or does not look at the object long enough, the safety application identifies a graphic representative of the object and positions the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of James to incorporate the teachings of Sisbot to have the vehicle environment data taught by James comprise weather and traffic data accessed from outside servers as taught by Sisbot, initiate the first action for the potential event taught by James further based on the weather and traffic data as taught by Sisbot, include in the method taught by James determining a new driver alertness level responsive to a first action, and initiate the second action comprising a strong intervention taught by James for the potential event if the new driver alertness level is below a threshold as taught by Sisbot.
	The motivation for doing so would be to alert users to dangerous situations with graphics that are easy to understand so the user can react more quickly and possibly avoid a collision (Sisbot, Par. [0007] lines 4-5 and 8-9) and to issue a stronger intervention when the driver was not attentive enough to the first warning.
Regarding claim 2, the combination of James and Sisbot teaches all the limitations of claim 1 above, and further teaches “initiating a third action for the potential event based on a determination that the driver alertness level is above the threshold (James, Par. [0083] lines 12-19 teaches the attention-evaluation module identifies a plurality of categories of hazards including perceived, insufficiently perceived, and unperceived hazards, where for an insufficiently perceived hazard a fixation time is above a first threshold (same as the threshold from claim 1) but below a second threshold required for complete perception, and Par. [0018] lines 5-9 and 15-18 teaches selecting warnings about potential hazards according to the driver awareness level (i.e. perceived, insufficiently perceived, and unperceived), where the warnings include giving an alert to the driver and adjusting the vehicle trajectory using braking, engine speed control, or steering (first and third actions))”.
Regarding claim 3, the combination of James and Sisbot teaches all the limitations of claim 2 above, and further teaches “wherein the third action comprises generating an alert associated with the potential event for the driver (James, Par. [0018] lines 5-9 and 15-18 teaches selecting warnings about potential hazards according to the driver awareness level (i.e. perceived, insufficiently perceived, and unperceived), where the warnings include giving an alert to the driver and adjusting the vehicle trajectory using braking, engine speed control, or steering (first and third actions))”.
Regarding claim 4, the combination of James and Sisbot teaches all the limitations of claim 1 above, and further teaches “wherein the vehicle environment data comprises at least one of object detection, lane detection, and blind spot detection (James, Par. [0039] lines 1-3 teaches the environment sensor system detects and tracks all labeled hazards and other objects that are within the environment)”.
Regarding claim 5, the combination of James and Sisbot teaches all the limitations of claim 1 above, and further teaches “wherein the driver data comprises gaze tracking data for the driver (James, Abstract lines 3-4 teaches a driver monitor providing driver awareness data such as a gaze track); and wherein determining the driver alertness level comprises: analyzing the gaze tracking data associated with the driver (James, Par. [0029] lines 8-10 teaches the gaze of the driver is monitored and the gaze track is correlated with objects identified in the environment (analyzed)); generating a driver vision map based at least in part on the gaze tracking data (James, Par. [0047] lines 12-20 teaches the eye tracking system tracks the gaze direction of the vehicle operator and its output is used to provide an estimation of objects examined within the environment as gaze track data which is registered with locations in the environment (generates a driver vision map) and uses a model of the driver memory, and this is then used to provide an estimate of driver knowledge); and comparing the driver vision map with the vehicle environment data to determine the driver alertness level (James, Par. [0047] lines 21-25 teaches the driver estimated knowledge (driver vision map) is compared with the representation of hazards (vehicle environmental data) to determine what hazards have or have not been looked at by the driver 
Regarding claim 6, the combination of James and Sisbot teaches all the limitations of claim 1 above, and further teaches “wherein the first action comprises applying a brake for the vehicle to avoid the potential event (James, Par. [0018] lines 5-9 and 15-18 teaches selecting warnings about potential hazards according to the driver awareness level (i.e. perceived, insufficiently perceived, and unperceived), where the warnings include giving an alert to the driver and adjusting the vehicle trajectory using braking, engine speed control, or steering (first and third actions))”.
Regarding claim 7, the combination of James and Sisbot teaches all the limitations of claim 1 above, and further teaches “wherein the potential event comprises a potential hazard for the vehicle (James, Abstract lines 2-3 teaches an environment sensor system detecting hazards within the vehicle environment)”.
Regarding claim 11, James teaches “A system for blended autonomous driving (Abstract line 1 teaches a system for assisting safe operation of a vehicle), the system comprising: a processor communicatively coupled to a memory (Par. [0034] lines 7-8 teaches a computer including a processor and memory), the processor configured to: receive vehicle environment data associated with a vehicle (Abstract lines 2-3 teaches an environment sensor system detecting hazards within the vehicle environment); receive driver data associated with a driver of the vehicle (Abstract lines 3-4 teaches a driver monitor providing driver awareness data such as a gaze track); analyze the driver data to determine a driver alertness level (Par. [0013] lines 1-4 teaches the driver monitor using computer vision algorithm based driver monitoring to detect driver problems such a lack of attention); analyze the vehicle environment data to identify a potential event (Par. [0011] lines 3-6 teaches the environment sensor system includes a processing module receiving the sensor signals and detecting one or more hazards (potentials events) within the environment); and initiate a first action for the potential event based on a determination that the driver alertness level is below a threshold; initiate a second action, wherein the second action comprises a strong intervention (Par. [0018] lines 1-7 teaches an attention-evaluation processing module combines data from environmental sensors and driver monitor sensors and evaluates whether the driver has given sufficient attention to each potential hazard, and the output may comprise a set of warnings about potential hazards where the warnings are selected according to the level of driver awareness; Par. [0051] 4-6 teaches a fixation time greater than a predetermined threshold is required for a person to be aware of a hazard; Par. [0083] lines 12-19 and Par. [0084] lines 4-8 teaches the attention-evaluation module identifies a plurality of categories of hazards including perceived hazards, unperceived hazards, and insufficiently perceived hazards where a fixation time is above a first threshold required for awareness of hazard existence but below a second threshold required for complete perception to fully appreciate the hazard; and detection degree is thresholded into two states such as “sufficiently perceived” and “insufficiently perceived”, which may  (implying a hazard can be identified as perceived or unperceived based on a first fixation time threshold, and if identified as perceived, it can be further identified as sufficiently perceived or insufficiently perceived based on a second fixation time threshold); and Par. [0096] lines 1-4 teaches if the system determines that the driver is unaware of a hazard, the system can respond by alerting the driver (weak intervention initiated as a first action when the attention-evaluation module identifies an insufficiently perceived hazard according to the fixation time being above the first threshold but below the second threshold), and/or planning or executing safe trajectories in real time (strong intervention initiated as a second action when the attention-evaluation module identifies an unperceived hazard according to the fixation time being below the first threshold))”; however James does not explicitly teach “wherein the vehicle environment data comprises weather data and traffic data accessed from an outside server” and the processor configured to initiate the first action for the potential event “further based on the weather data and traffic data; determine a new driver alertness level responsive to initiating the first action; and initiate a second action for the potential event based on a determination that the new driver alertness level is below the threshold”.
	From the same field of endeavor, Sisbot teaches “wherein the vehicle environment data comprises weather data and traffic data accessed from an outside server (Par. [0016] lines 12-15 teaches a system that includes a traffic server for providing traffic data and a )” and the processor configured to initiate the first action for the potential event “further based on the weather data and traffic data (Par. [0071] lines 1-3 and Par. [0074] line 7 to Par. [0075] line 7 teaches a danger index for an object is determined based on vehicle data and object data including a combination of information including weather data and category data that indicate weather and road conditions; Par. [0096] lines 2-8 teaches the object data includes X2V data and can include traffic information; and Par. [0098] lines 2-6 teaches a display modality for a graphic representing the object is determined based on the danger index and on how long the user saw the object); determine a new driver alertness level responsive to initiating the first action”; and initiate a second action “for the potential event based on a determination that the new driver alertness level is below the threshold (Par. [0024] lines 2-10 teaches a safety application receives object data from a sensor, determines a path of the vehicle, and estimates a danger index for the object based on the vehicle data and the object data; Par. [0025] lines 1-7 and Par. [0026] lines 1-2 teaches the safety application detects a user’s gaze an determines whether the user sees the object based on the user’s gaze, and if the user does not see the object or does not look at the object long enough, the safety application identifies a graphic representative of the object and positions the graphic to correspond to the user’s eye frame (initiates a weak intervention first action); and Par. [0026] lines 2-11 teaches the safety application determines whether the user views the graphic for longer than a predetermined amount of time 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of James to incorporate the teachings of Sisbot to have the vehicle environment data taught by James comprise weather and traffic data accessed from outside servers as taught by Sisbot, and to have the processor taught by James initiate the first action for the potential event taught by James further based on the weather and traffic data as taught by Sisbot and determine a new driver alertness level responsive to a first action, and initiate the second action comprising a strong intervention taught by James for the potential event if the new driver alertness level is below a threshold as taught by Sisbot.
	The motivation for doing so would be to alert users to dangerous situations with graphics that are easy to understand so the user can react more quickly and possibly avoid a collision (Sisbot, Par. [0007] lines 4-5 and 8-9) and to issue a stronger intervention when the driver was not attentive enough to the first warning.
Regarding claim 12, the combination of James and Sisbot teaches all the limitations of claim 11 above, and further teaches “wherein the processor is further configured to initiate a third action for the potential event based on a determination that the driver alertness level is above the threshold (James, Par. [0083] lines 12-19 teaches the attention-evaluation module identifies a plurality of categories of hazards including perceived, insufficiently perceived, and unperceived hazards, where for an insufficiently perceived hazard a fixation time is above a first threshold (same as the threshold from claim 11) but below a second threshold required for complete perception, and Par. [0018] lines 5-9 and 15-18 teaches selecting warnings about potential hazards according to the driver awareness level (i.e. perceived, insufficiently perceived, and unperceived), where the warnings include giving an alert to the driver and adjusting the vehicle trajectory using braking, engine speed control, or steering (first and third actions))”.
Regarding claim 13, the combination of James and Sisbot teaches all the limitations of claim 11 above, and further teaches “wherein the vehicle environment data comprises at least one of object detection, lane detection, and blind spot detection (James, Par. [0039] lines 1-3 teaches the environment sensor system detects and tracks all labeled hazards and other objects that are within the environment)”.
Regarding claim 14, the combination of James and Sisbot teaches all the limitations of claim 11 above, and further teaches “wherein the driver data comprises gaze tracking data for the driver (James, Abstract lines 3-4 teaches a driver monitor providing driver awareness data such as a gaze track); and wherein determining the driver alertness level comprises: analyzing, by the processor, the gaze tracking data associated with the driver (James, Par. [0029] lines 8-; generating a driver vision map based at least in part on the gaze tracking data (James, Par. [0047] lines 12-20 teaches the eye tracking system tracks the gaze direction of the vehicle operator and its output is used to provide an estimation of objects examined within the environment as gaze track data which is registered with locations in the environment (generates a driver vision map) and uses a model of the driver memory, and this is then used to provide an estimate of driver knowledge); and comparing the driver vision map with the vehicle environment data to determine the driver alertness level (James, Par. [0047] lines 21-25 teaches the driver estimated knowledge (driver vision map) is compared with the representation of hazards (vehicle environmental data) to determine what hazards have or have not been looked at by the driver (determine driver alertness level) and a suitable alert is provided or action taken)”.
Regarding claim 15, the combination of James and Sisbot teaches all the limitations of claim 11 above, and further teaches “wherein the first action comprises applying a brake for the vehicle to avoid the potential event 
Regarding claim 16, James teaches “A computer program product for blended autonomous driving, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor (Abstract line 1 teaches a system for assisting safe operation of a vehicle, Par. [0034] lines 7-8 teaches a computer including a processor and memory) to cause the processor to perform a method comprising: receiving vehicle environment data associated with a vehicle (Abstract lines 2-3 teaches an environment sensor system detecting hazards within the vehicle environment); receiving driver data associated with a driver of the vehicle (Abstract lines 3-4 teaches a driver monitor providing driver awareness data such as a gaze track); analyzing the driver data to determine a driver alertness level (Par. [0013] lines 1-4 teaches the driver monitor using computer vision algorithm based driver monitoring to detect driver problems such a lack of attention); analyzing the vehicle environment data to identify a potential event (Par. [0011] lines 3-6 teaches the environment sensor system includes a processing module receiving the sensor signals and detecting one or more hazards (potentials events) within the environment); and initiating a first action for the potential event based on a determination that the driver alertness level is below a threshold; initiating a second action, wherein the second action comprises a strong intervention (Par. [0018] lines 1-7 teaches an attention-evaluation processing module combines data from environmental sensors and driver monitor sensors and evaluates whether Par. [0083] lines 12-19 and Par. [0084] lines 4-8 teaches the attention-evaluation module identifies a plurality of categories of hazards including perceived hazards, unperceived hazards, and insufficiently perceived hazards where a fixation time is above a first threshold required for awareness of hazard existence but below a second threshold required for complete perception to fully appreciate the hazard; and detection degree is thresholded into two states such as “sufficiently perceived” and “insufficiently perceived”, which may then be used in an equivalent manner as perceived and unperceived (implying a hazard can be identified as perceived or unperceived based on a first fixation time threshold, and if identified as perceived, it can be further identified as sufficiently perceived or insufficiently perceived based on a second fixation time threshold); and Par. [0096] lines 1-4 teaches if the system determines that the driver is unaware of a hazard, the system can respond by alerting the driver (weak intervention initiated as a first action when the attention-evaluation module identifies an insufficiently perceived hazard according to the fixation time being above the first threshold but below the second threshold), and/or planning or executing safe trajectories in real time (strong intervention initiated as a second action when the attention-evaluation module identifies an unperceived hazard according )”; however James does not explicitly teach “wherein the vehicle environment data comprises weather data and traffic data accessed from an outside server”; initiating the first action for the potential event “further based on the weather data and traffic data”; “determining a new driver alertness level responsive to initiating the first action”; and initiating a second action “for the potential event based on a determination that the new driver alertness level is below the threshold”.
	From the same field of endeavor, Sisbot teaches “wherein the vehicle environment data comprises weather data and traffic data accessed from an outside server (Par. [0016] lines 12-15 teaches a system that includes a traffic server for providing traffic data and a weather server for providing weather data)”; initiating the first action for the potential event “further based on the weather data and traffic data (Par. [0071] lines 1-3 and Par. [0074] line 7 to Par. [0075] line 7 teaches a danger index for an object is determined based on vehicle data and object data including a combination of information including weather data and category data that indicate weather and road conditions; Par. [0096] lines 2-8 teaches the object data includes X2V data and can include traffic information; and Par. [0098] lines 2-6 teaches a display modality for a graphic representing the object is determined based on the danger index and on how long the user saw the object)”; “determining a new driver alertness level responsive to initiating the first action”; and initiating a second action “for the potential event based on a determination that the new driver alertness level is below the threshold (Par. [0024] lines 2-10 teaches a safety application receives object data from a sensor, determines a path of the vehicle, and estimates a danger index for the object based on the vehicle data and the object data; Par. [0025] lines 1-7 and Par. [0026] lines 1-2 teaches the safety application detects a user’s gaze an determines whether the user sees the object based on the user’s gaze, and if the user does not see the object or does not look at the object long enough, the safety application identifies a graphic representative of the object and positions the graphic to correspond to the user’s eye frame (initiates a weak intervention first action); and Par. [0026] lines 2-11 teaches the safety application determines whether the user views the graphic for longer than a predetermined amount of time (determines new driver alertness level responsive to initiating first action), and if the user fails to view the graphic for a sufficient amount of time (new driver alertness level is below a threshold), the safety application  initiates a second action (such as the strong intervention taught by James))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of James to incorporate the teachings of Sisbot to have the vehicle environment data taught by James comprise weather and traffic data accessed from outside servers as taught by Sisbot, and to include in the program instructions taught by James initiating the first action for the potential event taught by James further based on the weather and traffic data as taught by Sisbot, and initiating the 
	The motivation for doing so would be to alert users to dangerous situations with graphics that are easy to understand so the user can react more quickly and possibly avoid a collision (Sisbot, Par. [0007] lines 4-5 and 8-9) and to issue a stronger intervention when the driver was not attentive enough to the first warning.
Regarding claim 17, the combination of James and Sisbot teaches all the limitations of claim 16 above, and further teaches “initiating a third action for the potential event based on a determination that the driver alertness level is above the threshold (James, Par. [0083] lines 12-19 teaches the attention-evaluation module identifies a plurality of categories of hazards including perceived, insufficiently perceived, and unperceived hazards, where for an insufficiently perceived hazard a fixation time is above a first threshold (same as the threshold from claim 1) but below a second threshold required for complete perception, and Par. [0018] lines 5-9 and 15-18 teaches selecting warnings about potential hazards according to the driver awareness level (i.e. perceived, insufficiently perceived, and unperceived), where the warnings include giving an alert to the driver and adjusting the vehicle trajectory using braking, engine speed control, or steering (first and third actions))”.
Regarding claim 18, the combination of James and Sisbot teaches all the limitations of claim 16 above, and further teaches “wherein the vehicle environment data comprises at least one of object detection, lane detection, and blind spot detection (James, Par. [0039] lines 1-3 teaches the environment sensor system detects and tracks all labeled hazards and other objects that are within the environment)”.
Regarding claim 19, the combination of James and Sisbot teaches all the limitations of claim 16 above, and further teaches “wherein the driver data comprises gaze tracking data for the driver (James, Abstract lines 3-4 teaches a driver monitor providing driver awareness data such as a gaze track); and wherein determining the driver alertness level comprises: analyzing the gaze tracking data associated with the driver (James, Par. [0029] lines 8-10 teaches the gaze of the driver is monitored and the gaze track is correlated with objects identified in the environment (analyzed)); generating a driver vision map based at least in part on the gaze tracking data (James, Par. [0047] lines 12-20 teaches the eye tracking system tracks the gaze direction of the vehicle operator and its output is used to provide an estimation of objects examined within the environment as gaze track data which is registered with locations in the environment (generates a driver vision map) and uses a model of the driver memory, and this is then used to provide an estimate of driver knowledge); and comparing the driver vision map with the vehicle environment data to determine the driver alertness level (James, Par. [0047] lines 21-25 teaches the driver estimated knowledge (driver vision map) is compared with the representation of hazards (vehicle environmental data) to determine what hazards have or have not been looked at by the driver 
Regarding claim 20, the combination of James and Sisbot teaches all the limitations of claim 16 above, and further teaches “wherein the first action comprises applying a brake for the vehicle to avoid the potential event (James, Par. [0018] lines 5-9 and 15-18 teaches selecting warnings about potential hazards according to the driver awareness level (i.e. perceived, insufficiently perceived, and unperceived), where the warnings include giving an alert to the driver and adjusting the vehicle trajectory using braking, engine speed control, or steering (first and third actions))”.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (US 2011/0169625 A1) in view of Sisbot et al. (US 2016/0063761 A1) and further in view of Boroditsky et al. (US 2016/0026182 A1).
Regarding claim 8, the combination of James and Sisbot teaches all the limitations of claim 1 above, and further teaches “wherein the driver data further comprises driving behavior for the driver (James, Par. [0035] lines 2-5 and 13-15 teach sensors monitoring the driver’s head position, eye position, or other related driver physical pose elements to estimate the focus of attention of the driver as a function of time, and providing information related to the driver)”. However, the combination of James and Sisbot does not explicitly teach “the method further comprises: storing the driving behavior for the driver in a driver profile associated with the driver”.
the method further comprises: storing the driving behavior for the driver in a driver profile associated with the driver (Par. [0041] lines 2-6 teaches a driver profile is stored in an automotive cloud and updated, automatically or manually, by the collection of additional sensor data indicative of the driving style (driving behavior) of the specific driver)”.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of James and Sisbot to incorporate the teachings of Boroditsky to include in the method taught by the combination of James and Sisbot storing the driving behavior of the driver is a specific driver profile as taught by Boroditsky.
	The motivation for doing so would be to allow for personalized driving of an autonomous vehicle (Boroditsky, Par. [0030] lines 1-2).
Regarding claim 9, the combination of James, Sisbot, and Boroditsky teaches all the limitations of claim 8 above, and further teaches “adjusting the threshold based on the driver profile (James, Par. [0094] lines 1-7 teaches the model of the driver memory and other parameters such as gaze tracking parameters (including the threshold) are selected from a set of stored data corresponding to one or more drivers)”.
Regarding claim 10, the combination of James, Sisbot, and Boroditsky teaches all the limitations of claim 8 above, and further teaches “capturing, by a sensor, one or more images of the driver (James, Par. [0014] lines 1-2 teaches the driver monitor including an ; determining an identity of the driver (James, Par. [0094] line 5 teaches the system recognizing the identity of the driver) based at least in part on the one or more images of the driver (Boroditsky, Par. [0036] lines 2-8 and 12-13 teaches receiving identification information from the specific driver to determine a driving profile using an authentication console or user interface which can include facial recognition devices (which determine identity based on an image of the driver)); accessing the driver profile associated with the driver based on the identity of the driver (James, Par. [0094] lines 5-7 teaches the system recognizing an identity of the driver and retrieving the corresponding data (driver profile) from a database); and adjusting the threshold based on the driver profile (James, Par. [0094] lines 1-7 teaches the model of the driver memory and other parameters such as gaze tracking parameters (including the threshold) are selected from a set of stored data corresponding to one or more drivers)”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toyoda et al. (US 2018/0322783 A1) teaches systems and methods for inducing awareness in a driver about a surrounding environment of a vehicle including identifying one or more potential hazards to the vehicle in the surrounding environment from collected sensor data and displaying one or more graphical elements that correlate with locations of the one or more 
Pinoteau (US 2020/0290628 A1) teaches a personalized device for monitoring a vehicle driver comprising a device for measuring a driver monitoring parameter and a control unit programmed to estimate a state of alertness of the driver in accordance with an estimation rule and the measured value of the monitoring parameter, where the estimation rule is determined in a personalized manner for the driver in accordance with driver-specific data, and where a value describing current traffic situation is calculated with a Visual Demand Algorithm (VDA) using real-time context information and Driver Profile (DP) and is used with collected real-time data as part of a Driver Mentoring Application (DMA) to compute a Threshold Time (TT) for intervention if the driver is not allocating the visual attention to navigating the vehicle

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665